Citation Nr: 0703375	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-40 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969 and from December 1972 to June 1974.  He died in April 
2003.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

In July 2006, the Board remanded the appellant's case for 
additional development.  The appellant was scheduled for a 
Travel Board hearing in October 2006.  In an October 2006 
Report of Contact, the appellant canceled her hearing 
request.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran died in April 2003.  The causes of the 
veteran's death were cerebral anoxia due to cardiac 
arrhythmia due to arteriosclerotic coronary artery disease.  

3.  At the time of the veteran's death, service connection 
was in effect for paranoid schizophrenia.

4.  The veteran's cerebral anoxia, cardiac arrhythmia, and 
arteriosclerotic coronary artery disease are not shown to 
have been incurred in or chronically aggravated by military 
service; a service-connected disability is not shown to have 
otherwise contributed to the onset of death.


CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Board notes 
that prior to the RO's initial adjudication of the 
appellant's DIC claim in January 2004, the RO sent the 
appellant a letter dated in October 2003 that notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate her claim.  Additional 
correspondence, including a January 2005 letter also provided 
additional VCAA notice.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  In this regard, the RO provided an October 2006 
notice letter to the appellant informing her of the 
regulations pertaining to disability ratings and effective 
dates.  Because of the decision in this case, any deficiency 
in the initial notice to the appellant of the duty to notify 
and duty to assist in claims involving a disability rating 
and an effective date for the award of benefits is harmless 
error.  

The Board finds the available medical evidence is sufficient 
for an adequate determination.  In an October 2006 report of 
contact, the appellant indicated that she did not wish to 
appear for her requested Travel Board hearing.  Instead, she 
requested that her case be decided based upon the evidence of 
record.  statement in support of claim, the appellant 
indicated she had no additional evidence to submit.    As 
such, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
the claim would not cause any prejudice to the appellant. 

Factual Background and Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312(a) (2006).  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the appellant contends that the veteran's death 
from cerebral anoxia due to cardiac arrhythmia due to 
arteriosclerotic coronary artery disease was aggravated by 
his service-connected schizophrenia.  She asserts that his 
service-connected schizophrenia caused a weakened heart 
condition which hastened his death.  She contends that the 
medical examiner, who conducted the autopsy, told her that 
the veteran's type of artery clogging would have taken 30 to 
40 years to develop and that his service-connected 
psychiatric disability caused stress and tightening in his 
heart.  However, the appellant has submitted no medical 
evidence in support of her contentions. 

The veteran's death certificate shows he died as a result of 
cerebral anoxia due to cardiac arrhythmia due to 
arteriosclerotic coronary artery disease.  The death was 
ruled as due to natural causes.  The emergency room record 
indicated that the veteran was in a bar drinking, when he 
collapsed.  It was noted on admission that he smelled of 
alcohol.  A blood alcohol level was obtained and was 
considered high: 141.7 mg/dl.  An autopsy was completed in 
April 2003.  The anatomic diagnosis was arteriosclerotic 
cardiovascular disease with calcific atherosclerosis with 90 
to 100 percent occlusion of the coronary artery.  Congestive 
heart failure was noted to be manifested by pulmonary edema 
and congestion.  

At the time of the veteran's death, service connection was in 
effect for paranoid schizophrenia, rated 10 percent 
disabling.  

A review of the service medical records for the veteran's 
first period of service reflects no cardiovascular 
abnormalities.  A Report of Medical History obtained in 
August 1969, as he was preparing to be discharged from 
service, the veteran indicated complaints of chest pain and 
palpitations.  The accompanying separation physical 
examination report was silent for evidence of any heart or 
vascular system problems.  

Similarly, during his second period of service, the reports 
of medical examination dated in December 1972, October 1973, 
and November 1973 were negative for findings for any heart 
disorders or cardiovascular disease.  On report of medical 
history of November 1973, the veteran indicated that he did 
not know whether he had shortness of breath, chest pain, 
palpitations, or heart trouble.  A review of the veteran's 
clinical records from service reflect essentially normal 
physical examination findings with regard to two chest x-ray 
studies completed in November 1973.  The January 1974 
separation examination report was negative for any clinical 
findings for any heart problems or disease.  It was remarked 
on the report that a chest X-ray study found no evidence of 
active cardio-pulmonary disease.  

Post-service VA medical records dated from 1974 to 1977 
reflect diagnoses of hypertension with complaints of chest 
pains or shortness of breath on exertion.  Beginning in July 
1977, he was seen in a VA hypertensive clinic.  The 
impression was borderline blood pressure.  In a September 
1976 entry, it was noted that the electrocardiogram (EKG) was 
normal.  He was on no medication and his blood pressure was 
controlled.  A November 1977 clinic note indicated that his 
blood pressure was normotensive.  In a February 1977 entry, 
the veteran's blood pressure and weight were noted to be 
stable and he was without serious problems.  On VA 
examination reports dated in October 1977, December 1983, and 
February 1986 there were no findings reported related to any 
cardiovascular complaints or disease.  There is no further 
medical evidence from VA dated after 1988.  

The Board notes that during the course of the veteran's post-
service medical history, the disability rating for his 
service-connected paranoid schizophrenia was reduced by the 
RO in its initial May 1975 rating decision from the 
prestablization rating of 100 percent, from June 19, 1974, to 
70 percent, from August 1, 1975.  In a November 1977 rating 
decision, the RO reduced the disability rating to 50 percent, 
from March 1, 1978.  In a March 1983 rating decision, the RO 
reduced the rating to 30 percent, effective from April 1, 
1984.  In a March 1986 rating decision, the service-connected 
schizophrenia was reduced to the 10 percent level, effective 
from June 1, 1986.  The veteran was scheduled to appear for a 
VA examination in June 1988, but failed to report.  In this 
regard, the medical evidence reveals that his service-
connected schizophrenia went into partial remission to the 
point where his disability met the criteria for a 10 percent 
rating, effective from June 1, 1986 until his death in 2003.  
There is no indication in the VA medical examinations that he 
suffered any heart condition nor did he complain of any 
symptoms of heart disease.

The Board has reviewed the private medical evidence dated 
from 1990 to 2003.  In March 1993, the veteran was treated 
for chest pain.  It was noted that he was off his medication 
for hypertension, for which he had a significant past medical 
history.  An echocardiogram (ECG) taken during this time 
revealed abnormal findings with normal sinus rhythm and left 
anterior block noted.  In private medical records dated from 
May 2000 to September 2000, it was revealed that the veteran 
received treatment for hyperlipidemia, diabetes, mellitus, 
and erectile dysfunction, but not for high blood pressure or 
cardiovascular disease.  An EKG taken during this period 
revealed sinus rhythm with no ST-T changes and negative chest 
x-ray study.  Noted in these records was the veteran's 
history and current cigarette smoking habit of one-pack per 
day.  In private medical records dated from December 2000 to 
August 2001, his treatment for hypertension was noted.  

His terminal medical records dated in April 2003 reflect an 
emergency admission following his collapse in a bar where he 
had been drinking alcohol.  There is no mention of a past 
history of any psychiatric disorder in the terminal medical 
records. 

Based upon the evidence of record, the Board concludes that 
service-connected schizophrenia did not cause or contribute 
to the veteran's death; furthermore, the cerebral anoxia due 
to cardiac arrhythmia due to arterioscleortic coronary artery 
disease which are noted to have resulted in the veteran's 
death, are not shown to have been incurred in or chronically 
aggravated by military service.  

A service-connected disability is not shown by competent 
evidence to have otherwise contributed to the onset of death.  
There is no competent, objective medical evidence of any 
heart disease shown in service.  In fact, the January 1974 
separation physical examination report was entirely negative 
for any clinical findings of any heart disease.  This is 
important to note, given that the veteran's psychiatric 
problems appeared to reach their apex in 1974, as evidenced 
by the ratings that were in effect for his service-connected 
schizophrenia.  

The Board notes that the veteran's disability rating for his 
service-connected paranoid schizophrenia was reduced based 
upon examination findings which demonstrated that his 
psychiatric disorder was in remission.  There is simply 
nothing in the post-service psychiatric medical records that 
establishes any corresponding complaints or symptoms related 
to heart disease.  After 1986, it does not appear that the 
veteran sought or received medical treatment for his service-
connected psychiatric disability, and records of treatment 
for hypertension do not contain any findings related to a 
past medical history of paranoid schizophrenia.  

The appellant's contention that the veteran's service-
connected schizophrenia in some way caused or contributed to 
the development of heart disease which caused his eventual 
death, is unsupported by the medical facts in this case.  In 
this regard, there is no competent medical evidence or 
opinion that relates the veteran's service-connected 
schizophrenia to any of the conditions which caused the 
veteran's death.  While the appellant may sincerely believe 
the veteran's death from complications related to 
arteriosclerotic coronary artery disease was in some way 
caused by his service-connected schizophrenia, the appellant 
is not shown to be a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Therefore, the Board finds entitlement to service connection 
for the cause of the veteran's death is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


